
	

115 HR 1320 : Nuclear Utilization of Keynote Energy Act
U.S. House of Representatives
2018-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 1320
		IN THE SENATE OF THE UNITED STATES
		September 26, 2018Received; read twice and referred to the Committee on Environment and Public WorksAN ACT
		To amend the Omnibus Budget Reconciliation Act of 1990 related to Nuclear Regulatory Commission
			 user fees and annual charges, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Nuclear Utilization of Keynote Energy Act. 2.Nuclear Regulatory Commission user fees and annual charges through fiscal year 2020 (a)In generalSection 6101(c)(2)(A) of the Omnibus Budget Reconciliation Act of 1990 (42 U.S.C. 2214(c)(2)(A)) is amended—
 (1)in clause (iii), by striking and at the end; (2)in clause (iv), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (v)amounts appropriated to the Commission for the fiscal year for activities related to the development of a regulatory infrastructure for advanced nuclear reactor technologies (which may not exceed $10,300,000)..
 (b)RepealEffective October 1, 2020, section 6101 of the Omnibus Budget Reconciliation Act of 1990 (42 U.S.C. 2214) is repealed.
			3.Nuclear Regulatory Commission user fees and annual charges for fiscal year 2021 and each fiscal
			 year thereafter
			(a)Annual budget justification
 (1)In generalIn the annual budget justification submitted by the Commission to Congress, the Commission shall expressly identify anticipated expenditures necessary for completion of the requested activities of the Commission anticipated to occur during the applicable fiscal year.
 (2)RestrictionThe Commission shall, to the maximum extent practicable, use any funds made available to the Commission for a fiscal year for the anticipated expenditures identified under paragraph (1) for the fiscal year.
 (3)Limitation on corporate support costsWith respect to the annual budget justification submitted to Congress, corporate support costs, to the maximum extent practicable, shall not exceed the following percentages of the total budget authority of the Commission requested in the annual budget justification:
 (A)30 percent for each of fiscal years 2021 and 2022. (B)29 percent for each of fiscal years 2023 and 2024.
 (C)28 percent for fiscal year 2025 and each fiscal year thereafter. (b)Fees and charges (1)Annual assessment (A)In generalEach fiscal year, the Commission shall assess and collect fees and charges in accordance with paragraphs (2) and (3) in a manner that ensures that, to the maximum extent practicable, the amount assessed and collected is equal to an amount that approximates—
 (i)the total budget authority of the Commission for that fiscal year; less (ii)the budget authority of the Commission for the activities described in subparagraph (B).
 (B)Excluded activities describedThe activities referred to in subparagraph (A)(ii) are the following: (i)Any fee-relief activity, as identified by the Commission.
 (ii)Amounts appropriated for the fiscal year to the Commission— (I)from the Nuclear Waste Fund established under section 302(c) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222(c));
 (II)for implementation of section 3116 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (50 U.S.C. 2601 note; Public Law 108–375);
 (III)for the homeland security activities of the Commission (other than for the costs of fingerprinting and background checks required under section 149 of the Atomic Energy Act of 1954 (42 U.S.C. 2169) and the costs of conducting security inspections);
 (IV)for the Inspector General services of the Commission provided to the Defense Nuclear Facilities Safety Board;
 (V)for the partnership program with institutions of higher education established under section 244 of the Atomic Energy Act of 1954 (42 U.S.C. 2015c); and
 (VI)for the scholarship and fellowship programs under section 243 of the Atomic Energy Act of 1954 (42 U.S.C. 2015b).
 (iii)Costs for activities related to the development of regulatory infrastructure for advanced nuclear reactor technologies (which may not exceed $10,300,000).
 (C)ExceptionThe exclusion described in subparagraph (B)(iii) shall cease to be effective on January 1, 2026. (D)ReportNot later than December 31, 2023, the Commission shall submit to the Committee on Appropriations and the Committee on Environment and Public Works of the Senate and the Committee on Appropriations and the Committee on Energy and Commerce of the House of Representatives a report describing the views of the Commission on the continued appropriateness and necessity of funding for the activities described in subparagraph (B)(iii).
 (2)Fees for service or thing of valueIn accordance with section 9701 of title 31, United States Code, the Commission shall assess and collect fees from any person who receives a service or thing of value from the Commission to cover the costs to the Commission of providing the service or thing of value.
				(3)Annual charges
 (A)In generalSubject to subparagraph (B) and except as provided in subparagraph (D), the Commission may charge to any licensee or certificate holder of the Commission an annual charge in addition to the fees set forth in paragraph (2).
					(B)Cap on annual charges of certain licensees
 (i)Operating reactorsThe annual charge under subparagraph (A) charged to an operating reactor licensee, to the maximum extent practicable, shall not exceed the annual fee amount per operating reactor licensee established in the final rule of the Commission entitled Revision of Fee Schedules; Fee Recovery for Fiscal Year 2015 (80 Fed. Reg. 37432 (June 30, 2015)), as may be adjusted annually by the Commission to reflect changes in the Consumer Price Index published by the Bureau of Labor Statistics of the Department of Labor.
						(ii)Fuel facilities
 (I)In generalThe total annual charges under subparagraph (A) charged to fuel facility licensees, to the maximum extent practicable, shall not exceed an amount that is equal to the total annual fees collected from the fuel facilities class under the final rule of the Commission entitled Revision of Fee Schedules; Fee Recovery for Fiscal Year 2016 (81 Fed Reg. 41171 (June 24, 2016)), which amount may be adjusted annually by the Commission to reflect changes in the Consumer Price Index published by the Bureau of Labor Statistics of the Department of Labor.
 (II)ExceptionSubclause (I) shall not apply if the number of licensed facilities classified by the Commission as fuel facilities exceeds seven.
 (III)Changes to annual chargesAny change in an annual charge under subparagraph (A) charged to a fuel facility licensee shall be based on—
 (aa)a change in the regulatory services provided with respect to the fuel facility; or (bb)an adjustment described in subclause (I).
 (iii)WaiverThe Commission may waive, for a period of 1 year, the cap on annual charges described in clause (i) or (ii) if the Commission submits to the Committee on Appropriations and the Committee on Environment and Public Works of the Senate and the Committee on Appropriations and the Committee on Energy and Commerce of the House of Representatives a written determination that the cap on annual charges may compromise the safety and security mission of the Commission.
						(C)Amount per licensee
 (i)In generalThe Commission shall establish by rule a schedule of annual charges fairly and equitably allocating the aggregate amount of charges described in clause (ii) among licensees and certificate holders.
 (ii)Aggregate amountFor purposes of this subparagraph, the aggregate amount of charges for a fiscal year shall equal an amount that approximates—
 (I)the amount to be collected under paragraph (1)(A) for the fiscal year; less (II)the amount of fees to be collected under paragraph (2) for the fiscal year.
 (iii)RequirementThe schedule of charges under clause (i)— (I)to the maximum extent practicable, shall be reasonably related to the cost of providing regulatory services; and
 (II)may be based on the allocation of the resources of the Commission among licensees or certificate holders or classes of licensees or certificate holders.
 (D)ExemptionSubparagraph (A) shall not apply to the holder of any license for a federally owned research reactor used primarily for educational training and academic research purposes.
					(c)Performance and reporting
 (1)In generalThe Commission shall develop for the requested activities of the Commission— (A)performance metrics; and
 (B)milestone schedules. (2)Delays in issuance of final safety evaluationIf the final safety evaluation for a requested activity of the Commission is not completed by the completion date required by the performance metrics or milestone schedule under paragraph (1), the Executive Director for Operations of the Commission shall, not later than 30 days after such required completion date, inform the Commission of the delay.
 (3)Delays in issuance of final safety evaluation exceeding 180 daysIf a final safety evaluation described in paragraph (2) is not completed by the date that is 180 days after the completion date required by the performance metrics or milestone schedule under paragraph (1), the Commission shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Energy and Commerce of the House of Representatives a timely report describing the delay, including a detailed explanation accounting for the delay and a plan for timely completion of the final safety evaluation.
 (d)Accurate invoicingWith respect to invoices for fees charged under subsection (b)(2), the Commission shall— (1)ensure appropriate review and approval prior to the issuance of invoices;
 (2)develop and implement processes to audit invoices to ensure accuracy, transparency, and fairness; and
 (3)modify regulations to ensure fair and appropriate processes to provide licensees and applicants an opportunity to efficiently dispute or otherwise seek review and correction of errors in invoices for such fees.
 (e)ReportNot later than September 30, 2022, the Commission shall submit to the Committee on Appropriations and the Committee on Environment and Public Works of the Senate and the Committee on Appropriations and the Committee on Energy and Commerce of the House of Representatives a report describing the implementation of this section, including any effects of such implementation and recommendations for improvement.
 (f)DefinitionsIn this section: (1)Advanced nuclear reactorThe term advanced nuclear reactor means a nuclear fission or fusion reactor, including a prototype plant (as defined in sections 50.2 and 52.1 of title 10, Code of Federal Regulations), with significant improvements compared to commercial nuclear reactors under construction as of the date of enactment of this Act, including improvements such as—
 (A)additional inherent safety features; (B)significantly lower levelized cost of electricity;
 (C)lower waste yields; (D)greater fuel utilization;
 (E)enhanced reliability; (F)increased proliferation resistance;
 (G)increased thermal efficiency; or (H)ability to integrate into electric and nonelectric applications.
 (2)CommissionThe term Commission means the Nuclear Regulatory Commission. (3)Corporate support costsThe term corporate support costs means expenditures for acquisitions, administrative services, financial management, human resource management, information management, information technology, policy support, outreach, and training.
 (4)Research reactorThe term research reactor means a nuclear reactor that— (A)is licensed by the Commission under section 104 c. of the Atomic Energy Act of 1954 (42 U.S.C. 2134(c)) for operation at a thermal power level of not more than 10 megawatts; and
 (B)if so licensed for operation at a thermal power level of more than 1 megawatt, does not contain— (i)a circulating loop through the core in which the licensee conducts fuel experiments;
 (ii)a liquid fuel loading; or (iii)an experimental facility in the core in excess of 16 square inches in cross-section.
 (5)Requested activity of the CommissionThe term requested activity of the Commission means— (A)the processing of applications for—
 (i)design certifications or approvals; (ii)licenses;
 (iii)permits; (iv)license amendments;
 (v)license renewals; (vi)certificates of compliance; and
 (vii)power uprates; and (B)any other activity requested by a licensee or applicant.
 (g)Effective dateThis section takes effect on October 1, 2020. 4.Study on elimination of foreign licensing restrictionsNot later than 18 months after the date of enactment of this Act, the Comptroller General shall transmit to Congress a report containing the results of a study on the feasibility and implications of repealing restrictions under sections 103 d. and 104 d. of the Atomic Energy Act of 1954 (42 U.S.C. 2133(d); 2134(d)) on issuing licenses for certain nuclear facilities to an alien or an entity owned, controlled, or dominated by an alien, a foreign corporation, or a foreign government.
 5.Study on the impact of the elimination of mandatory hearing for uncontested licensing applicationsNot later than 18 months after the date of enactment of this Act, the Comptroller General shall transmit to Congress a report containing the results of a study on the effects of eliminating the hearings required under section 189 a. of the Atomic Energy Act of 1954 (42 U.S.C. 2239(a)) for an application under section 103 or section 104 b. of such Act for a construction permit for a facility in the absence of a request of any person whose interest may be affected by the proceeding.
 6.Informal hearing proceduresSection 189 a. of the Atomic Energy Act of 1954 (42 U.S.C. 2239(a)) is amended by adding at the end the following:
			
 (3)The Commission may use informal adjudicatory procedures for any hearing required under this section for which the Commission determines that adjudicatory procedures under section 554 of title 5, United States Code, are unnecessary..
 7.Application reviews for nuclear energy projectsSection 185 of the Atomic Energy Act of 1954 (42 U.S.C. 2235) is amended by adding at the end the following:
			
				c.Application reviews for nuclear energy projects
 (1)Streamlining license application reviewWith respect to an application that is docketed seeking issuance of a construction permit, operating license, or combined construction permit and operating license for a production or utilization facility, the Commission shall include the following procedures:
 (A)Undertake an environmental review process and issue any draft environmental impact statement to the maximum extent practicable within 24 months after the application is accepted for docketing.
 (B)Complete the technical review process and issue any safety evaluation report and any final environmental impact statement to the maximum extent practicable within 42 months after the application is accepted for docketing.
						(2)Early site permit
 (A)Supplemental environmental impact statementIn a proceeding for a combined construction permit and operating license for a site for which an early site permit has been issued, any environmental impact statement prepared by the Commission and cooperating agencies shall be prepared as a supplement to the environmental impact statement prepared for the early site permit.
 (B)Incorporation by referenceThe supplemental environmental impact statement shall— (i)incorporate by reference the analysis, findings, and conclusions from the environmental impact statement prepared for the early site permit; and
 (ii)include additional discussion, analyses, findings, and conclusions on matters resolved in the early site permit proceeding only to the extent necessary to address information that is new and significant in that the information would materially change the prior findings or conclusions.
 (3)Production or utilization facility located at an existing siteIn reviewing an application for an early site permit, construction permit, operating license, or combined construction permit and operating license for a production or utilization facility located at the site of a licensed production or utilization facility, the Commission shall, to the extent practicable, use information that was part of the licensing basis of the licensed production or utilization facility.
 (4)RegulationsThe Commission shall initiate a rulemaking, not later than 1 year after the date of enactment of the Nuclear Utilization of Keynote Energy Act, to amend the regulations of the Commission to implement this subsection.
 (5)Environmental impact statement definedIn this subsection, the term environmental impact statement means a detailed statement required under section 102(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(C)).
 (6)Relationship to other lawNothing in this subsection exempts the Commission from any requirement for full compliance with section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C))..
		8.Report identifying best practices for establishment and operation of local community advisory
			 boards
 (a)Best practices reportNot later than 18 months after the date of enactment of this Act, the Nuclear Regulatory Commission shall submit to Congress, and make publicly available, a report identifying best practices with respect to the establishment and operation of a local community advisory board to foster communication and information exchange between a licensee planning for and involved in decommissioning activities and members of the community that decommissioning activities may affect, including lessons learned from any such board in existence before the date of enactment of this Act.
 (b)ContentsThe report described in subsection (a) shall include— (1)a description of—
 (A)the topics that could be brought before a local community advisory board; (B)how such a board’s input could be used to inform the decision-making processes of stakeholders for various decommissioning activities;
 (C)what interaction such a board could have with the Nuclear Regulatory Commission and other Federal regulatory bodies to support the board members’ overall understanding of the decommissioning process and promote dialogue between the affected stakeholders and the licensee involved in decommissioning activities; and
 (D)how such a board could offer opportunities for public engagement throughout all phases of the decommissioning process;
 (2)a discussion of the composition of a local community advisory board; and (3)best practices relating to the establishment and operation of a local community advisory board, including—
 (A)the time of establishment of such a board; (B)the frequency of meetings of such a board;
 (C)the selection of board members; (D)the term of board members;
 (E)the responsibility for logistics required to support such a board’s meetings and other routine activities; and
 (F)any other best practices relating to such a local community advisory board that are identified by the Commission.
 (c)ConsultationIn developing the report described in subsection (a), the Nuclear Regulatory Commission shall consult with any host State, any community within the emergency planning zone of an applicable nuclear facility, and any existing local community advisory board.
 9.Report on study recommendationsNot later than 90 days after the date of enactment of this Act, the Nuclear Regulatory Commission shall submit to Congress a report on the status of addressing and implementing the recommendations contained in the memorandum of the Executive Director of Operations of the Commission entitled Tasking in Response to the Assessment of the Considerations Identified in a Study of Reprisal and Chilling Effect for Raising Mission-Related Concerns and Differing Views at the Nuclear Regulatory Commission and dated June 19, 2018 (ADAMS Accession No.: ML18165A296).
		
	Passed the House of Representatives September 25, 2018.Karen L. Haas,Clerk.
